Beck, J. —
1. verdict: idence.0 ev I. It is first insisted that the verdict is not supported by the evidence and for that reason the court erred in not sustaining a motion for a new trial. There was conflict in the evidence and there is no ground for holding that the finding of the jury was not the honest and intelligent execise of judgment upon the facts of the case. "We cannot, for the reason assigned by defendants, disturb the judgment.
2. instrucScef ' prac II. It is urged that the court erroneously refused certain instructions, which are set out in the abstract. Should we concede that these instructions are correct, we cannot reverse the judgment for their refusal upon the facts made to appear by the abstract before us. It is shown that the court instructed the jury, but the instructions given are not set out. We must, in the absence of error being made to appear affirmatively, presume in favor of the correctness of the court’s rulings upon all questions. We will presume that the jurjr were correctly instructed and. if any instructions were refused which announce correct rules of law, the refusal was *286on the ground that the instructions given presented the same doctrines. Osgood v. Bringolf, 32 Iowa, 265; State v. Hamilton, Id., 575; Drake v. Buck, 35 Iowa, 472; Case v. Cify of Waverly, 36 Iowa, 545.
Affirmed.